Citation Nr: 1435633	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-47 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for essential hypertension.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for an eye disability manifested by loss of vision.

5. Entitlement to service connection for cardiovascular accident/stroke.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1. The Veteran's diastolic pressure has not been not predominantly 100 or more, and his systolic pressure has not been predominantly 160 or more.  Continuous use of medication for treatment of hypertension is required, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.

2. The Veteran does not have hearing impairment in the left and right ears as defined by VA.

3. The Veteran has tinnitus; however, the evidence of record does not demonstrate a nexus between the tinnitus and the Veteran's military service.

4. The Veteran does not have an eye disability manifested by loss of vision.

5. The evidence of record does not demonstrate a nexus between a cardiovascular accident and the Veteran's military service.





CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4. The criteria are not met for entitlement to service connection for eye disability manifested by loss of vision.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

5. The criteria are not met for entitlement to service connection for a cardiovascular accident.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in March 2008.  Through the March 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  All identified private treatment records have been obtained and VA's duty to assist with respect to obtaining outstanding records has been satisfied.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   The Veteran was provided VA examinations in November 2009 regarding his claims of service connection for hearing loss, tinnitus, and hypertension.  There is no assertion that those VA examinations were somehow inadequate or insufficient.  The Board notes that the Veteran has not been afforded VA examinations with respect to his claims of service connection for an eye disability and a cardiovascular accident.  Under McLendon, a VA is only required when, inter alia, the Veteran asserts persistent or recurrent symptoms suggestive of a disability.  Id.; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As will be discussed in greater detail below, there is no evidence that the Veteran suffers from the persistent or recurrent symptoms of an eye disability or a cardiovascular accident/stroke is related to his period of service.  As such, VA's duty to provide an examination has been satisfied in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

I. Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms of his hypertension that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  As far as he is competent, the Board also finds him credible as his statements are consistent with medical evidence of record.

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

Turning to the evidence of record, an initial compensable rating for essential hypertension is not warranted.  Several blood pressure readings are of record, but diastolic pressure is not predominantly 100 or more and systolic pressure is not predominantly 160 or more.

Several private treatment records from Dr. I.C. are associated with the Veteran's claims file.  In February 2008, the Veteran's blood pressure was measured as 132/88.  In May 2008, his blood pressure was measured as 122/90.  In June 2008, his blood pressure was measured as 112/88.  The Veteran's blood pressure was measured a third time, when it measured 112/86.  In July 2008, blood pressure was measured as 120/68.  Again in July 2008, it was measured as 122/72.  In August 2008, blood pressure was measured as 136/74.  In September 2008, blood pressure was measured as 114/78.  In December 2008, blood pressure was measured as 120/78. 

There are also several readings of records from Dr. M.A.  In August 2006, the Veteran's blood pressure was recorded as 136/86.  In January 2007 it was recorded as 132/82.  Finally, in February 2007, it was recorded as 142/74.

The Veteran was afforded a VA examination in November 2009.  His blood pressure readings were: 119/94, 123/89, and 114/82.

Several VA treatment records reveal blood pressure measurements.  The following readings were recorded:  136/83 (September 2005), 120/72 (January 2006), 132/80 (June 2006), 123/83 (July 2006), 125/86 (January 2007), 128/86 (August 2007), 124/78 (February 2008), 135/86 (August 2008), 138/85 (February 2009), 146/102 (August 2009), 146/92 (August 2009), 137/89 (August 2009) and 145/97 (August 2009).

The above evidence does not indicate that an initial compensable rating for hypertension is warranted. While the evidence does show a single diastolic reading above or at 100, there is no evidence that the Veteran's diastolic blood pressure is predominantly at or above 100, as required for a compensable rating for hypertension.  Indeed, the language of the regulation uses the word "predominantly," not sporadically or occasionally.  A single diastolic reading above 100 is not sufficient, especially given that numerous records show diastolic readings below 100.  Moreover, there is no systolic reading at or above 160, let alone multiple readings showing such.  Given that the Veteran's systolic readings are not predominantly measured at 160 or above or that his diastolic readings are not predominantly measured at 100 or above, a compensable rating is not warranted.

With respect to the Veteran's argument that the medication used to treat his hypertension has caused lower blood pressure readings, that argument is not availing.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  

There is simply no evidence that the Veteran's systolic blood pressure has been predominantly measured at 160 or greater or that his diastolic blood pressure has been predominantly measured at 100 or greater during this period.  Further, while the Veteran does take medication to control his hypertension, the evidence does not show a history of diastolic pressure predominantly 100 or greater.  As such, an initial compensable rating is not warranted.

For the entire appeal period, all potentially applicable diagnostic codes have been considered in making this determination for the Veteran's hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Additionally, the Board has also considered whether the hypertension claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  Given that there is no evidence that the Veteran's hypertension has rendered application of the rating schedule impractical during the appeal period, referral for extraschedular consideration is not appropriate here.

In conclusion, the preponderance of the evidence is against an increased rating for hypertension.  See 38 C.F.R. §§ 3.303(a), 4.104, 4.118.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

A review of the evidence of record reveals that the Veteran does not experience bilateral hearing loss for VA purposes. The Veteran underwent a VA examination in November 2009. There, he underwent an audiogram, which showed pure tone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15
10
5
10
10
Left Ear
10
5
10
20
15

The June 2010 audiogram also revealed speech recognition scores 100 percent bilaterally as a result of the Maryland CNC test.  None of the pure tone thresholds was 40 decibels or greater.  Nor were at least three pure tone thresholds greater than 26 decibels.  Finally, the Veteran's speech recognition scores were not less than 94 percent as a result of the Maryland CNC Test.  No other post-service pure tone threshold testing with respect to the Veteran's purported bilateral hearing loss has been performed. 

The Board acknowledges the Veteran's assertions that he was exposed to noise during his active duty.  However, in this instance, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of bilateral hearing impairment as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.  Thus, without a showing of bilateral hearing loss for VA purposes, the claim of service connection for bilateral hearing loss must be denied.

B. Tinnitus

The Veteran sought service connection for tinnitus as a result of noise exposure in service.  Service treatment records are silent for any complaints, diagnoses, or treatment related to tinnitus.  Post-service medical evidence concerning this issue consists solely of the November 2009 VA audiology examination.

Although the Veteran did not have a diagnosis of tinnitus, the Board finds that he was competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation). At the November 2009 audiology examination, the Veteran described his tinnitus as "...intermittent ringing in his left ear for the past several years."  The Board finds the Veteran's report of tinnitus to be credible.  As such, the Veteran's testimony regarding the presence of tinnitus is sufficient to serve as evidence that the disability existed.  Thus, the requirement of a present disability has been fulfilled.

With respect to the next requirement, that of in-service incurrence or aggravation of a disease or an injury, the Veteran's service treatment records are silent for any complaints of tinnitus, and there is no evidence of record that indicates the Veteran ever sought treatment for tinnitus after service.  Indeed, the first complaint of tinnitus, as shown by the medical evidence of record, was at the November 2009 VA examination. Accordingly, the Board concludes that while there was exposure to hazardous noise in service, the competent evidence of record does not support a finding that his tinnitus was first manifested in service.

With respect to the final requirement, the record does not establish a relationship between the Veteran's tinnitus and his military service.  The VA audiologist opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military service, noting the lack of any hearing loss, which is typically associated with tinnitus.  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that absent a manifestation of tinnitus in service, the etiology of his tinnitus falls outside the realm of common knowledge of a lay person.  As such, the Veteran's testimony is not competent evidence on the issue of causation.  See Jandreau, supra.  Accordingly, without competent and credible evidence of a nexus between the Veteran's tinnitus and noise exposure in service, the Board finds the preponderance of the evidence is against the claim.

Therefore, taking all of the evidence into account, the Board finds that the preponderance of the evidence is against a finding that the Veteran's tinnitus, first shown after active military service, was related to the in-service noise exposure. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C. Eye Disability Manifested by Loss of Vision

The Veteran asserts that he is entitled to service connection for an eye disability manifested by loss of vision. 

As discussed above, the existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see also Degmetich, 104 F. 3d at 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.

In this instance, however, there has been no showing that the Veteran suffers from an eye disability manifested by loss of vision.  In a March 2006 VA treatment record, it is noted that the Veteran stated that he was told that he may have suffered a stroke in service that resulted in decreased vision.  At that time, the Veteran denied noticing any current deficiencies.  A review of the Veteran's claims file reveals no evidence whatsoever that the Veteran suffers from an eye disability or even experiences any eye disability symptoms.  Indeed, in March 2006, the Veteran denied any current deficiencies.  

Having found no present eye disability manifested by loss of vision, the evidence is against the Veteran's claim and there is no reasonable doubt to be resolved.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D. CVA

The Veteran asserts that he is entitled to service connection for a cardiovascular accident or stroke.  

With regard to a current disability, the evidence of record reveals a diagnosis of supraventricular tachycardia.  See March 2004 Private Treatment Record.  There are no other diagnoses with respect to any cardiovascular accident or stroke.

With regard to an in-service event or occurrence, the Veteran has claimed that he was told he "may" have suffered a stroke in service.  See March 2006 VA Treatment Record.  A review of the Veteran's service treatment records do not reveal any treatment form a cardiovascular accident, a stroke, or any supraventricular tachycardia.  Indeed, the Board notes the speculative nature of the Veteran's statement that an unidentified person told the Veteran that he may have suffered a stroke in service.

Nonetheless, even assuming arguendo that the Veteran did suffer a stroke in service, despite the lack of any non-speculative evidence in support of that assertion, there is absolutely no competent evidence that there is any etiological relationship between the purported stroke and the Veteran's current supraventricular tachycardia.  Indeed, there is no evidence of continuous symptoms since service, nor is there any medical evidence that even hints of some shared relationship between the Veteran's present disability and his period of active service.  

To the extent that the Veteran himself opines that a current disability is etiologically related to his period of active service, the Board notes that the Veteran is not competent to opine on such a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is simply no competent evidence supporting any assertion that a current cardiovascular disability is somehow related to the Veteran's period of active service.  

Having found no competent evidence of nexus, the evidence is against the Veteran's claim and there is no reasonable doubt to be resolved.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for essential hypertension is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a cardiovascular accident/stroke is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


